Citation Nr: 0842119	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with major depressive 
disorder (MDD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD with MDD, effective August 17, 2005.  
The veteran filed a notice of disagreement (NOD) in April 
2006, and the RO issued a statement of the case (SOC) in 
August 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2006.

By a December 2006 rating decision, the RO granted a higher 
initial 50 percent rating for PTSD with MDD, effective August 
17, 2005.  Subsequent supplemental SOCs (SSOCs) in February 
2007, August 2007, November 2007, February 2008, and August 
2008 reflect that the RO continued the initial 50 percent 
rating and denied a higher initial rating for the veteran's 
service-connected PTSD with MDD.

In October 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for PTSD with MDD, 
the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has assigned a higher initial, 50 
percent, rating for PTSD with MDD, as higher ratings are 
available, the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the August 17, 2005 effective date of the grant of 
service connection, the veteran's PTSD with MDD has been 
manifested by anxiety, depression, irritability, difficulty 
with crowds, nightmares and problems establishing and 
maintaining effective relationships; collectively, these 
symptoms are indicative of no more than occupational and 
social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD with MDD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9434-
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO)  
Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the August 2006 SOC set forth the criteria 
for higher ratings for PTSD with MDD.  The February 2007, 
June 2007, May 2008, and July 2008 post- rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for an initial 
higher rating, as well as what information and evidence must 
be submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim. The February 2007, June 2007, May 
2008, and July 2008 letters also informed the veteran how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
Further, these letters informed the veteran that he should 
provide the RO with any evidence or information that he may 
have pertaining to his claim.  Following the issuance of each 
notice described above, the veteran and his representative 
were afforded further opportunities to present pertinent 
information and/or evidence to the matter on appeal before 
the RO readjudicated the claim (as reflected in February 
2007, August 2007, November 2007, February 2008, and August 
2008 SSOCs).  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, to include therapy records and 
psychological testing assessments, and the reports of VA 
examinations conducted in October 2005 and July 2007.  Also 
of record is the transcript of the October 2008 
videoconference hearing before the undersigned, as well as 
various written statements provided by the veteran. 


In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).
 
As noted above, the RO has assigned an initial 50 percent 
rating for PTSD with MDD pursuant to DC 9434-9411 (for major 
depression and PTSD).  However, the criteria for rating 
psychiatric disabilities other than eating disorders is set 
forth pursuant to the criteria of a General Rating Formula.  
See 38 C.F.R. § 4.130 (2008).

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). 
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2008).

Turning to the pertinent evidence, VA outpatient treatment 
records dated from January 2004 to May 2005 reflect the 
veteran's report that Prozac reduced his anxiety, but he was 
still mildly anxious most days.  He described his energy 
level as fine, his concentration was variable, and his memory 
as not great.  He noted low self-esteem.  The veteran denied 
suicidal or homicidal ideation, or hallucinations or 
delusions.  He noted continued social isolation, only 
socializing with his family.  He stated he felt sad and 
moderately depressed.  The veteran reported that he had been 
unemployed since October 2003 due to low blood count.  He 
also stated that his work performance was excellent, despite 
his depression.  He became irritable when he was anxious and 
worried.  The veteran had no nightmares, but had bad dreams 
about once a week.   He denied panic attacks.  He reported 
situational and spontaneous crying spells about once a week.  
Mental status examinations revealed the veteran was oriented 
times four, he was off five days from the date, but the 
veteran stated that being retired he does not follow the date 
closely.  He was adequately groomed and dressed.  His mood 
was mildly anxious and mildly depressed, with a mildly 
anxious affect with some mild stuttering initially noted.  
His thought processes were logical.  His recent memory, 
judgment, and insight were all intact.  He was diagnosed with 
MDD, recurrent, chronic, mild and general anxiety disorder 
(GAS).  The veteran was assigned GAF scores of 55 in April 
2004 and 65 in February 2005.   

An October 2005 VA examination report reflects that the 
veteran was prescribed Trazedone for sleep and Zoloft for his 
psychiatric symptoms.  The veteran stated he had a positive 
relationship with his two children.  He indicated that his 
marriage of 32 years ended because his wife was seeing other 
people.  The veteran reported that he presently worked 
maintenance, part-time, for Yarmouth School Department, and 
also worked seasonally with a cruise line selling tickets.  
He lives alone, sleeps about 5 hours a night, and spends time 
doing household chores and being with his daughter.  He goes 
fishing with his grandson, watches sports on television, and 
walks for relaxation.  He reported having few to no friends.  
He rarely socializes with others.  On mental status 
examination, the veteran was dressed casually and his hygiene 
appeared good.  He was alert and oriented in all spheres.  
His speech was clear.  He described his mood as 
"depressing."  His affect was congruent.  The veteran 
denied the presence of delusions and hallucination.  His 
judgment and insight appeared good.  He denied current 
suicidal or homicidal ideation.  The veteran's attention and 
concentration were fair to poor.  He was unable to correctly 
complete a serial sevens task.  The veteran reported symptoms 
of depression that included a 20 pound weight loss, depressed 
mood, and decreased psychomotor activity.  His PTSD symptoms 
included avoidance of crowds of people and of parades.  He 
reported intrusive thoughts and memories, nightmares, and 
hypervigilance.  He reported hyperarousal, irritability, 
anger, an exaggerated startle response, sleep disturbance and 
decreased concentrated. The diagnosis was PTSD, MDD recurrent 
and chronic, nicotine dependence continuous, and alcohol 
abuse in remission.  A GAF of 50 was assigned.  The examiner 
commented that the veteran had been able to work nights over 
the years due to limited contact with people, and therefore 
his PTSD symptoms were triggered in a very limited way.

VA outpatient records from February 2006 to September 2006 
reflects that the veteran's symptoms included periodic 
nightmares, intolerance of others, impatience and 
restlessness, anxiety, social isolation, moodiness, and 
suppressed anger.   The Board denied suicidal or homicidal 
ideation or hallucinations or delusions.    The veteran was 
found to be experiencing significant symptoms of clinical 
depression, including lack of energy and motivation and 
decreased cognitive ability.  Additional mental status 
examination findings included mildly to moderately anxious 
affect, recent memory fair, judgment was good, and logical 
thought processes. He was assigned GAF scores of 65 in 
February 2006 and 51 in September 2006 

In a May 2007 letter, R. R. Fournier, Ph.D., opined that the 
severity of the veteran's symptoms warranted a request for an 
upgrade of his service-connected PTSD.  

A July 2007 VA examination report reflects that the veteran 
reported nightmares, intolerance of others, restlessness, 
anxiety, social isolation, moodiness, depressed mood, low 
energy, repressed anger and insomnia.  The VA examiner noted 
his findings that the veteran was casually and appropriately 
attired and he had good hygiene.  Quality and quantity of 
speech were notable for an obvious stammer and stuttering, 
particularly when anxious.  There was evidence of difficulty 
with word finding, hesitant speech, and soft volume of 
speech.  Overall, he appeared restless and agitated, but in a 
slowed manner.  His affect was anxious, mood was anxious and 
depressed.  The veteran worked his seasonal job that averaged 
32 hours per week working as a parking attendant for a cruise 
company.  For the rest of the year, he spent his time in 
Florida with his sister and did not work.  He described his 
current job performance as "no problems."  He stated that 
he gets along with everyone at work, except for a couple of 
coworkers.  

The VA examiner noted that the veteran currently experienced 
intrusive recollections, dreams and nightmares, emotional 
distress and physical responses at exposure to internal and 
external cues that remind him of events from the past, such 
as stuttering.  He endorsed avoiding thoughts and feelings, 
feeling detached and emotionally distant from others, having 
a sense of foreshortened future, hyperarousal, irritability, 
difficulty concentrating.  He reports feeling depressed, 
said, empty, lost interest and pleasure in almost all leisure 
activities, insomnia, panic attacks that occur at work 
situations when people are arriving and departing for their 
cruises.  He avoids crowds, air travel, elevators and finds 
that he must now drive with the car window open because of 
his anxiety and panic attacks.  He denied hallucinations, 
delusion, paranoid ideation.  He was oriented times three.  
His insight was good, judgment intact, not obsessional or 
delusional on mental status examination.  The veteran 
reported that he enjoyed fishing.  The veteran stated he had 
no problems completing household tasks or work routines.  The 
diagnoses were PTSD, chronic and MDD, recurrent moderate, 
chronic.  A GAF of 50 was assigned.  The examiner opined that 
the veteran PTSD symptoms had either remained stale or 
slightly increased while his symptoms of depression had 
appeared to increase since the last VA examination.  The 
veteran also reported that his supervisors at work had warned 
him about his negative interactions with others. 

The summary from an August 2007 VA neuropsychological 
evaluation report revealed that the veteran performed 
normally on tests of orientation, language, motor speed and 
dexterity.  His attention functions were variable with 
borderline basis attention but normal performance on a more 
difficulty working memory tasks.  He had mild impairments in 
cognitive testing.  Memory testing revealed low average to 
mildly impaired.  Diagnostic impression was cognitive 
disorder, not otherwise specified.  

An August 2007 VA mental health note reflects that on mental 
status examination the veteran was alert, oriented, casually 
dressed, and well groomed.  Mood was "depressed most of the 
time" and affect was sad and anxious.  Process was linear 
and content was reality-based.  No delusions were evidence 
and the veteran denied suicidal or homicidal ideation.  
Insight and judgment were fair.  He had some cognitive 
dysfunction; however, the examiner noted it was unclear if 
this was the veteran's baseline or decline.  The diagnoses 
were MDD, recurrent, cognitive disorder not otherwise 
specified, nicotine dependence, and rule out dysthymia, 
bipolar disorder, anxiety disorder, and obsessive-compulsive 
disorder.  A GAF of 55 was assigned.

The veteran received inpatient VA treatment in April 2008.  
On admission, he presented neatly groomed, casually dressed, 
affect was mildly anxious, but others appeared in good 
contact.  The veteran reported ongoing problems with anger, 
interpersonal relationships, mistrust of others, social 
isolating, diminished self image with depression, and altered 
sleep patterns with episodic disturbing nighttime nightmares.  
The discharge summary reflected admission diagnoses of PTSD 
and dysthymic disorder secondary to PTSD and he was assigned 
a GAF of 35.  It was noted that the veteran's general course 
of PTSD had deteriorated over the past year and due to an 
exacerbation of his PTSD symptoms he sought inpatient 
treatment.  On admission, his symptoms included nightmares on 
a nightly basis, intrusive thoughts many times per week and 
partial dissociation, triggers to intrusive thoughts and to 
physiologic reactivity, anxiety with loss of reality testing 
as anxiety worsens.  Avoidance behaviors, emotional numbing, 
decreased memory and concentration, hypervigilance and 
increased startle response.  Also upon admission, it was 
noted that the veteran reported he "forgot [his] 
medicines."  

VA treatment records dated in July and August 2008 reflect 
diagnoses of MDD, GAD, and PTSD, prolonged and associated 
with military service.  He was assessed as chronically sad, 
depressed, anxious with significant social anxiety and 
phobia.  The veteran was lacking self worth.  The veteran was 
having problems with temper, tending to become easily 
frustrated and confused as well as hypertensive to criticism.  
Social anxiety and avoidant behavior appears as very 
significant.  A GAF score of  50 - 45 - 49 was assigned. 

The Board finds that the evidence, as a whole, demonstrates 
that the veteran's PTSD is no more than 50 percent disabling.  
Based on the noted psychiatric symptomatology, the Board 
cannot conclude that his PTSD is so severe as to produce the 
occupational and social impairment as required for a 70 
percent rating. The veteran has not been shown to have such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
that are indicative of a 70 percent rating.  In this regard, 
the treatment records and VA examination consistently note 
the veteran does not experience suicidal ideation; he is 
oriented to time and place; he communicates normally; he 
operates independently; his hygiene is good; and there is no 
evidence of impaired impulse control.

The Board further finds that none of the GAF scores assigned 
since the effective date of the grant of service connection 
providesa basis for assigning an initial rating in excess of 
50 percent for PTSD with MDD.  As noted above, VA treatment 
records from April 2004 and February 2005 reflect that the 
veteran was assigned GAF scores of 55 and 65, respectively.  
The October 2005 VA examiner assigned a GAF score of 50.  VA 
treatment records from February 2006 and September 2006 
reflect GAF scores of 65 and 51, respectively.   The July 
2007 VA examiner assigned a GAF score of 50.  A GAF score of 
55 was noted in an August 2007 VA mental health record.  A VA 
inpatient record from April 2008 reflects that on admission 
the veteran was assigned a GAF score of 35.  A GAF score 
assigned in July and August 2008 VA treatment records was 50-
45-49.

According to DSM-IV, a GAF score from 61 to 70 is indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
from 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 31 to 40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

In this case, the predominant GAF scores assigned since the 
effective date of the grant of service connection for PTSD 
with MDD, have been 51 or above, clearly indicating no more 
than moderate overall symptomatology, which is reflective of 
even less impairment than is contemplated in the assigned 
rating.  
The Board notes that the GAF score of 35 reflected in an 
April 2008 VA inpatient treatment record suggests more 
significant impairment than is contemplated by the initial 50 
percent rating; however, this lower GAF score is not 
considered a reliable  indicator of overall severity of the 
veteran's disability, as it was assigned based on symptoms 
upon hospital admission, when the veteran indicated that he 
had forgotten to take his medications.  Although the GAF 
scores of 45, 49, and 50 are indicative of some serious 
symptoms such a frequent shoplifting or any serious 
impairment on social functioning, the objective evidence does 
not reflect occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood.  Moreover, the medical evidence 
has consistently included notations of no suicidal or 
homicidal ideations, no findings of obsessional rituals which 
interfere with routine activities or  speech intermittently 
illogical, obscure, or irrelevant, the veteran's hygiene and 
dress has been good and/or appropriate, and there is no 
indication of major impairment in several areas.  In sum, the 
competent medical evidence of record reflects that the 
veteran has exhibited none of the symptoms related to PTSD 
with MDD, identified in the DSM-IV, as indicative of such 
scores on a continuous basis or in the most recent VA 
treatment records.  

Simply put, the symptoms associated with the veteran's 
service-connected PTSD with MDD and level of functioning as a 
result, as shown through the competent medical evidence of 
record, do not suggest as significant impairment as is 
contemplated by the GAF score of 35 assigned in April 2008 
(when the veteran forgot to take his medications and 
experienced an exacerbation of his psychiatric symptoms) or 
the assigned GAF scores of 45, 49, 50.



Thus, the totality of the symptomatology and level of 
impairment associated with the veteran's PTSD with MDD have 
been more consistent with the assigned GAF scores of 51 or 
above. 

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the veteran's PTSD with MDD symptomatology has 
resulted in a disability picture that is not shown to be more 
than 50 percent disabiling under the applicable criteria.  t.  
As the criteria for the next higher, 70 percent, rating for 
PTSD with MDD have not been met, it logically follows that 
criteria for an even higher rating (100 percent) likewise 
have not been met.

For all the foregoing reasons, the Board finds that the 
initial 50 percent rating assigned for PTSD with MDD 
represents the maximum rating assignable since the effective 
date of the grant of service connection for the veteran's 
psychiatric disability.  As such, there is no basis for 
staged rating, pursuant to Fenderson, and the claim for a 
higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER


An initial rating in excess of 50 percent for PTSD with MDD 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


